DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “between about 40 pixels and about 400 pixels”  and “about 10 to about 100” in claim 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 6-13, 16-21 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by CHRISTOPHE(WO 2016150873).

Regarding claim 1, CHRISTOPHE teaches a system for deriving data corresponding to irregularly-shaped cells from an image of a biological sample comprising at least one stain, the system comprising: (i) one or more processors ([9] computer ) and (ii) a memory coupled to the one or more processors, the memory to store computer-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
(a) deriving one or more feature metrics from the image([74]-[75], yield the intensity value for up to three stains) ; 
(b) generating a plurality of sub-regions within the image, each sub-region having pixels with similar characteristics, the characteristics selected from color, brightness( [6], the feature-set-dependent distance between said unmarked superpixel and the one or more second marked superpixels may be computed by means of a graph traversal algorithm as indicated already for the computation of the first combined distance… thereby segmenting the digital image; [80], By using superpixel technique, pixels are grouped into perceptually meaningful atomic regions, which can be used to replace the rigid structure of the pixel grid), and/or texture; 
(c) computing a series of representational objects based on the generated plurality of sub-regions( [82], The image features are extracted for each superpixel) ; and 
(d) associating the derived one or more feature metrics from the image with calculated coordinates of each of the series of computed representational objects([83], feature extraction can also be applied to other derived images, such as the gradient magnitude image, gradient direction image, and texture feature images such as that generated by Gabor filters).
Claim 11 recites the non-transitory computer-readable medium for the system in claim 1.  Since CHRISTOPHE also teaches such a medium ([9] computer ).

Regarding claim 2 and 12, CHRISTOPHE teaches the system of claim 1 and the non-transitory computer-readable medium of claim 11, wherein the segmentation/partitioning of the image into the plurality of sub-regions comprises deriving superpixels([6], the feature-set-dependent distance between said unmarked superpixel and the one or more second marked superpixels may be computed by means of a graph traversal algorithm as indicated already for the computation of the first combined distance… thereby segmenting the digital image; [80], By using superpixel technique, pixels are grouped into perceptually meaningful atomic regions, which can be used to replace the rigid structure of the pixel grid).
Regarding claim 3, CHRISTOPHE teaches the system of claim 1, wherein the superpixels are derived using one of a graph-based approach or a gradient-ascent-based approach([6], gradient- and/ or texture related features first and then in a further step computing a feature-set-dependent distance by comparing said intensity-derived features of the two different superpixels).
Regarding claim 6, CHRISTOPHE teaches the system of claim 1, wherein the representational objects comprise seed points([12], automatically place seeds or additional seeds on the image based on the markings, or annotations provided by the user; [78], user can set the smallest superpixel scale close to the nucleus size so that the final segmentation can adhere to the nucleus boundaries. Secondly, the original SLIC algorithm use data point in the labxy space [10], where lab is the pixel color represented in CIELAB color space) .
Regarding claim 7, CHRISTOPHE teaches the system of claim 1, wherein the operations further comprise storing the derived one or more feature metrics and associated calculated representational object coordinates in a database([57], the respective results (scale-specific superpixel sets, extracted features, graphs and edge- weights) are stored in a non-volatile storage medium).
Regarding claim 8, CHRISTOPHE teaches the system of claim 1, wherein the one or more derived feature metrics comprise at least one expression score selected from percent positivity, an H-score, and a staining intensity([74]-[75], yield the intensity value for up to three stains).
Regarding claim 9, CHRISTOPHE teaches the system of claim 1, wherein data corresponding to irregularly-shaped cells is derived for a region-of-interest within the image( [92], This is desirable for segmenting objects with very irregular shapes) .
Regarding claims 10 and 20, CHRISTOPHE teaches the system of claim 9 and the non-transitory computer-readable medium of claim 11, wherein the region-of-interest is an area of the image annotated by a medical professional( [12], additional seeds on the image based on the markings, or annotations provided by the user).
Regarding claim 13, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 11, wherein the superpixels are computed using one of a normalized cuts algorithm, an agglomerative clustering algorithm, a quick shift algorithm, a turbopixel algorithm, or simple linear iterative clustering algorithm( [78], SLIC).
Regarding claim 16, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 11, wherein the biological sample is stained with at least FAP, and wherein the derived one or more feature metrics include at least one of a FAP staining intensity ([74]-[75], yield the intensity value for up to three stains) or a FAP percent positivity.
Although  CHRISTOPHE does not disclose the image content includes fibroblast tissue and stain for such tissue, a claim limitation is directed to printed matter if it claims the content of information. The content of fibroblast tissue/stain has no relationship to the computer implemented steps of superpixel generation and image segmentation. Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight, see MPEP 2111.05.

Regarding claim 17, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 16, wherein an average FAP percent positivity is calculated for all pixels within a sub-region( FAP percent positivity is an optional limitation, and is considered taught when parent claim is taught)

Regarding claim 18, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 16, wherein an average FAP staining intensity is calculated for all pixels within a sub-region([66], pixel intensity … between a first feature set average created from a set of first marked superpixels and a second feature set average created from a set of second marked superpixels).
Regarding claim 19, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 11, wherein the representational objects comprise at least one of polygon outlines and seed points( Figure 9A, 9B, 9C).
Regarding claim 21, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 20, further comprising instructions for projecting stored information onto the image of the biological sample(Figure 4, 9A, 9B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHE in view of Achanta ("SLIC Superpixels Compared to State-of-the-Art Superpixel Methods,", cited from IDS).

Regarding claims 4 and 15, CHRISTOPHE teaches the system of claim 1 and the non-transitory computer-readable medium of claim 11, wherein the superpixels are derived by (i) grouping pixels with local k-means clustering ( [69], a classification operation in accordance with a k-means classification algorithm); 
CHRISTOPHE  does not expressly teach (ii) using a connected components algorithm to merge small isolated regions into nearest large superpixels.
However,  Achanta teaches (ii) using a connected components algorithm to merge small isolated regions into nearest large superpixels ( Section 3.3, some “orphaned” pixels … are assigned the label of the nearest cluster center using a connected component algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CHRISTOPHE and Achanta, by first classifying superpixels using k-means as taught by  CHRISTOPHE ,  then merge isolated pixels to the superpixels using a connected components algorithm as taught by Achanta.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHE in view of PARIKH ( US 20130130930)

Regarding claim 5, CHRISTOPHE teaches the system of claim 1.  
CHRISTOPHE does not expressly teach wherein the representational objects comprise outlines of sub-regions that meet a pre-defined staining intensity threshold.
However, PARIKH teaches the representational objects comprise outlines of sub-regions that meet a pre-defined staining intensity threshold ( [0258], calculates one or more signal intensity level(s) for the slide (or a portion of the slide) and one or more signal threshold value(s). A pixel(s), superpixel(s), or image(s) on the slide or substrate that is at or below a threshold value is removed from consideration, or flagged for further analysis).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of superpixel classification in CHRISTOPHE with the stain intensity thresholding taught by  PARIKH. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRISTOPHE in view of Jia ( "NSLIC: SLIC superpixels based on nonstationarity measure", 2015)
Regarding claim 14, CHRISTOPHE teaches the non-transitory computer-readable medium of claim 11.
CHRISTOPHE teach does not expressly teach the superpixels are generated using simple iterative clustering, and wherein a superpixel size parameter is set to between about 40 pixels and about 400 pixels, and wherein a compactness parameter is set to between about 10 to about 100.
However,  Jia teaches a superpixel size parameter is set ( Section 2.1, Superpixels generation based on color similarity and spatial proximity of N pixels in an image with two parameters needed setting: the superpixels number k and compactness factor m; Section 3, the number of superpixels are set in the range (25,100,250,500,1000,2500) ), and wherein a compactness parameter is set to between about 10 to about 100( Fig. 3, m=5,10, 20, 30; Section 3, compactness parameter m for different SLIC are set in the range (5,10,20,30)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CHRISTOPHE and Jia, by substituting the SLIC in CHRISTOPHE with the nSLIC taught by Jia, with motivation to “improves not only segmentation quality bust also computational efficiency”( Jia, ABSTRACT)  ,



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661


/Jiangeng Sun/Examiner, Art Unit 2661